IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,               : No. 133 EM 2018
                                             :
                      Respondent             :
                                             :
                                             :
               v.                            :
                                             :
                                             :
 JAMES MALONE, A.K.A. ROBERT                 :
 DUNCAN,                                     :
                                             :
                      Petitioner             :


                                         ORDER



PER CURIAM

      AND NOW, this 25th day of January, 2019, the “Emergency King’s Bench Petition”

is DISMISSED. See Commonwealth v. Ali, 10 A.3d 282, 293 (Pa. 2010) (explaining that

hybrid representation is not permissible).

      The Prothonotary is DIRECTED to forward this filing to Petitioner’s attorneys of

record.